Title: Abigail Adams to John Adams, 13 January 1799
From: Adams, Abigail
To: Adams, John


          
            Sunday Eve’ng Quincy Jan’ry 13 1799
            My Dearest Friend
          
          Yesterday in high stile with his Carriage and four, His Honor the Lieut Govenour made me a visit. this is the first notice I have received of his Gaurdianship. he desired I would inform the President that he had been here, as he had promised him that he would take care of me. I told him I should certainly comply with his request; the seeing me for the first Time, since the loss of Mrs Gill, renewed his sorrow, and he could scarcly converse upon any other subject he

seems to have buried with her, his pleasures and his comforts, for he said the 25 years which he lived with her, he never knew an interruption of their domestic happiness, as it respected each other.
          I received your Letter of the 5th inclosing the Letter from Thomas, which corresponds with what I wrote, you; capt Jenkings told mr smith; I cannot help feeling still anxious for him, and shall, untill I hear of his arrival. if the senate scrutinize every Character with as much rigour as they have done Col W S. S. I should suppose that some of the Gen’lls of the army would not pass mustur, but I Imagine it is the political, and not the Moral Character which is such a stumbling Block— I would however as soon trust col s—h as Gen’ll Hamilton. I have not any Confidence in the honour, integrity or Patriotism of any Man, who does not believe that, thou shalt not commit Adultery, is a possitive command Prohibition of God thou shalt not covet thy Neighbours wife, is an other, and yet I have been credibly informd, that the Audacious publication of that Man, has only renderd him more bold, and hardned in iniquity— it only requires a temptation sufficiently powerfull to Ambition, to lead from the path of political Rectitude; it is a strange way of Reasoning I would not upon any consideration do a publick wrong or injury, but I can be guilty of breaking the most solemn private engagement, and that to one whom I am bound by affection, and by Honor, to protect, to Love and Respect. I can disgrace and stigmatize my Lawfull ospring, and feel neither shame or compunction, but I would not betray a public trust. I cannot see that I commit any breach of Charity in this comment;
          I read all the public papers and am glad to find Congress so buisy. some men prate too much and it is too evident, that it is to be admired. they answer their end for I admire at them. I think I never saw Gallitin so netled and so off his gaurd before. as to Nicholas he seems to have brought with him, all the Malignity of Giles, and the spight of Tailor—
          I hope I am not too censorious, yet upon looking over my Letter, I begin to suspect that I have given myself a pretty free latitude. I believe I had better close before I attack any other. assureing you that I am in full Charity with all Good men, and that I am your truly affectionate
          
            Abigail Adams
          
        